DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/09/2022 has been entered. Claims 1-3, 5-13, 15, and 17-26 remain pending in the application. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 5, “the reference” should read “the reference region”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “calculates a hardness difference between the shell region and the user-selected reference region outside the region of interest or a hardness difference between the shell region and the region of interest, wherein the hardness difference is calculated as a ratio of the mean velocity of shear wave of the shell region and the mean velocity of shear wave of the user-selected reference region” in lines 4-9 from the bottom. The “wherein” clause appears to be missing a recitation for the calculation of the hardness difference between the shell region and the region of interest. For examination purposes, Examiner of record takes this “wherein” clause to include “or as a ratio of the mean velocity of shear wave of the shell region and the mean velocity of shear wave of the region of interest, respectively.”
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 “a transmitting/receiving unit” in claim 1 and claim 13, line 3. The unit is interpreted as any suitable combination of hardware, software, or firmware, according to  [0028]-[0029], Fig. 1; [0058], Fig. 6.
“an imaging unit” in claim 1, line 6, and claim 13, line 23. The unit is interpreted as any suitable combination of hardware, software, or firmware, according to [0028]-[0029], Fig. 1; [0058], Fig. 6.
“an analysis unit” in claim 1 and claim 13, line 8. The unit is interpreted as any suitable combination of hardware, software, or firmware, according to [0028]-[0029], Fig. 1; [0058], Fig. 6.
“an elasticity parameter calculation unit” in claim 2, line 2. The unit is interpreted as part of imaging unit ([0059]).
"a two-dimensional image processing unit” in claim 3, line 2. The unit is interpreted as part of imaging unit ([0030], [0057]).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims  13, 15, and 24-26 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 13 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination an ultrasound elastography system as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound elastography system, comprising: an imaging unit that displays an elasticity histogram for the at least one elastic image of the shell region and the reference region, wherein the elasticity histogram comparatively displays histogram data for the shell region and the reference region, as recited in claim 13.
Claims 15 and 24-26 are allowed at least by virtue of their dependency upon an allowable base claim. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Tonomura et al (US 20110194748), hereinafter Tonomura, in view of Miyauchi et al (US 20150141822), hereinafter, Miyauchi, Wiesauer et al (US 6482159), hereinafter, Wiesauer and Waki (US 20100331694), hereinafter, Waki, and Carlsen et al (A Comparative Study of Strain and Shear-Wave Elastography in an Elasticity Phantom, American Roentgen Ray Society, AJR:204, W236-W242, March 2015), hereinafter, Carlsen.
Regarding claim 1, Tonomura teaches an ultrasound elastography system (Figs. 1-2), comprising: 
an ultrasound probe (The ultrasonic probe 1 [0025]); 
a transmitting and receiving unit that excites the ultrasound probe to transmit ultrasound pulses to a target to be inspected and receive ultrasound echoes from the target through the ultrasound probe to obtain ultrasound echo signals ("an ultrasonic wave transmitting/receiving control unit 4 for controlling the switching operation between transmission and reception of the transmitting unit 2 and the receiving unit 3" [0023]; Fig. 1); 
an imaging unit that processes the ultrasound echo signals to obtain an ultrasound image of the target and display the ultrasound image ("The phasing and adding unit 5 controls the phase of the reception signal amplified in the receiving unit 3, and forms ultrasonic beams for one or plural convergence points.  The tomographic image constructing unit 6 receives a reception signal from the phasing and adding unit 5, and executes various kinds of signal processing such as gain correction, log correction, wave detection, edge enhancement, filter processing, etc. to construct tomographic image frame data.  The monochromatic scan converter 7 controls to read out the tomographic image frame data output from the tomographic image constructing unit 6 at a television system period to display thereof on the image display unit 15." [0028], Fig. 1); 
an input device (“an operating unit 17” [0024]; Fig. 1) configured to:
allow a user (an examiner [0037]; the examiner [0067]) to select a reference region (“the tomographic image frame data … displayed inside the boundary portion of the tomographic image frame data [0067]; 58, [0077], Fig. 12) in the ultrasound image (“an operating unit 17 for transmitting an examiner's instruction to the control unit 16" [0024], Fig. 1. “Furthermore, the examiner may select a region on an elasticity image having distortion or elasticity modulus (elasticity information) of interest to specify the lower limit value X1 and the upper limit value X2.  Specifically, a region 40 on the elasticity image displayed on the image display unit 15 is selected by the operating unit 17 as shown in FIG. 5.  The region 40 can be arbitrarily deformed in the direction of an arrow by the operating unit 17.” [0037]  “The examiner selects through the operating unit 17 that only the tomographic image frame data is displayed inside the boundary portion of the tomographic image frame data or that the elasticity image frame data is translucently displayed inside the boundary portion of the tomographic image frame data while superimposed on the tomographic image frame data.” [0067]; "the boundary detecting unit 112 creates region-of-interest frame data for tracing the corresponding region by using the lower limit value X1' and the upper limit value X2' specified as described above, and creates boundary trace frame data.  Through the switching and combining unit 14, the image display unit 15 can ... display a boundary portion 58 of the boundary trace frame data on the tomographic image.", [0077], Fig. 12); and
an analysis unit (“elasticity information calculating unit 10,... a region-of-interest 
detecting unit 11" [0024], "The displacement measuring unit 9" [0030]; Figs. 1-2) that 
calculates a hardness difference (“a lower elasticity modulus” [0076]) between the shell region and the region of interest (“The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11. Note that elasticity parameters are calculated and compared in region 56 and shell region outside 56, the comparison being implemented using different shading of displayed areas, seen in Fig. 12); and 
a display interface that displays an indication of the hardness (“associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image” [0035]) difference  (the difference is seen in image hue difference of different regions of the “elasticity image” [0035], Fig. 12) between the shell region and the user-selected reference region ("an elasticity image constructing unit 12 for constructing elasticity image frame data from the distortion …, a color scan converter 13 for performing gradation and coloring on the elasticity image frame data" [0024]; Fig. 1. “The display style of the histogram data displayed on the image display unit 15 is shown in FIGS. 3 and 4.  The ordinate axis of the histogram data shown in FIGS. 3 and 4 represents the frequency, and the abscissa axis represents the elasticity modulus.  In this embodiment, the abscissa axis represents the elasticity modulus, however, it may represent distortion...  Furthermore, a color bar 20 is an index for associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image, and it is cooperated with the color scan converter 13” [0035]; “the image display unit 15 can display a boundary portion 50 of the boundary trace frame data on the elasticity image or display a boundary portion 54 of the boundary trace frame data on the tomographic image.” [0075]. “Here, a region-of-interest 52 is locally contained in the boundary portion 50.  The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11).  
Tonomura further does not teach allowing the user to selectively draw a line around a region of interest in the ultrasound image corresponding to a tissue lesion; allowing the user to select a reference region in the ultrasound image that is outside of the region of interest.
However, Miyauchi discloses a method for setting regions of interest and ultrasound diagnostic apparatus, which is analogous art.  Miyauchi teaches allowing the user to selectively draw a line (“coordinate data of … a designated region” [0043]; “the oval designated region… by drawing.” [0052]) around a region of interest ("an annotation(s) may be utilized to define a region(s) of interest (ROI)." [0050], Fig. 9(a)) in the ultrasound image (“Then, the ROI generation unit 12 takes in coordinate data of … a designated region inputted by the examiner in the contrast image in the image display unit 8 from the apparatus control/interface unit 11 … by using an input device such as a position designating device which is an input unit provided in the apparatus control/interface unit 11 (S2). The designated region can be a circular region having a radius r.sub.0 … or a two-dimensional region designated by drawing by the input device.” [0043]; Figs. 1-2. “FIG. 9 explain an ROI automatic setting method when a designated region 51 with an arbitrary two-dimensional shape is inputted/set by the examiner through the input device. As illustrated in FIG. 9(a), the examiner paid attention to the biological tissue 21 and inputted/set the oval designated region 51 in the contrast image 20 by drawing.” [0052]) corresponding to a tissue lesion ("the biological tissue 21" [0052]; Fig. 9(a); “the tumor ROI 75"  [0085]; 75, [0096],Fig. 12(c));
allowing the user to select a reference region (“the fat ROI 91” [0090], Fig. 13(g); ROIB [0134]) in the ultrasound image (“in an ultrasound image measured under the same stress, by evaluating a size of the strain .epsilon. of the biological tissue of the lesion site by a strain ratio (.epsilon./.epsilon..sub.r) using strain .epsilon..sub.r of a normal biological tissue (a fat layer, for example) other than a lesion site with less individual difference as a reference" [0054]) that is outside of the region (ROIA [0134]) of interest (“by setting by the operator the center position 73 of the tumor site as the reference position (first reference position), the tumor ROI 75 (first diagnosis region) and the fat ROI 91 (second diagnosis region) can be both automatically generated.” [0090], Fig. 13(g); “the second ROIB is on the contrast image 102 and the range does not include the first ROIA, that it is the range in which the second ROIB does not protrude from the contrast image 102, and that the range does not include the edge of the first ROIA” [0134]).
Miyauchi also teaches that the hardness difference is calculated as a ratio of the strain or strain rate of the shell region and the strain or strain rate of the user-selected reference region (“in an ultrasound image measured under the same stress, by evaluating a size of the strain .epsilon. of the biological tissue of the lesion site by a strain ratio (.epsilon./.epsilon..sub.r) using strain .epsilon..sub.r of a normal biological tissue (a fat layer, for example) other than a lesion site with less individual difference as a reference" [0054]. “It is an aim of the region of interest generation unit 60 to generate and set the first ROIA and the second ROIB in order to improve accuracy of a measurement result of this elasticity ratio A/B and to obtain the measurement result with high reproducibility.” [0135]).
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tonomura to allow the user to selectively draw a line around a region of interest in the ultrasound image corresponding to a tissue lesion; allow the user to select a reference region in the ultrasound image that is outside of the region of interest, as taught by Miyauchi, in order to facilitate measurements of the properties of a lesion site and to make it contribute to diagnosis (Miyauchi: [0054]). In the combined invention of Tonomura and Miyauchi, the user-selected reference region is outside of the region of interest.
While Tonomura teaches the line forming an inner perimeter (56, 58, Fig. 12) of a shell region (shell region is a circle around regions 56 or 58 in Fig. 12) around the region of interest (“the image display unit 15 can display a boundary portion 56 of the boundary trace frame data on the elasticity image or display a boundary portion 58 of the boundary trace frame data on the tomographic image." [0077], Fig. 12), Tonomura as modified by Miyauchi further does not teach allowing the user to select a thickness of the shell region; automatically determining an outer perimeter for the shell region, such that the outer perimeter has a same shape as the inner perimeter, and a distance between the inner and outer perimeter is uniformly equal to the selected thickness. 
However, in the ultrasonic diagnostics field of endeavor, Wiesauer discloses a method for the examination of objects with ultrasound which is analogous art. Wiesauer teaches allowing the user to select a thickness (“a selectable thickness” Col. 3, l. 45) of the shell region ("a certain layer of the object", Col. 3, l. 23-24; “shell 16” Col. 3, l. 47); automatically determining an outer perimeter for the shell region (“This approximation process can also be done automated.” Col. 3, l. 39-40), such that the outer perimeter has a same shape as the inner perimeter (“shell 16” has oval shape of “surface 13” as seen in Figs 2-3; Col. 3, l. 31), and a distance between the inner and outer perimeter (“a selectable thickness” Col. 3, l. 45; “a certain thickness is chosen” Col. 2, l. 32-34) is uniformly equal to the selected thickness (“a layer …which can have a certain thickness” Abstract. “The present invention improves the method described above with the aim to significantly simplify the user interaction necessary for the representation of an object or the representation of a certain layer within the volume of interest” Col. 1, l. 60-67. “According to a further feature of the present invention, the thickness of the shell can be varied between approximately "zero" and a thickness which comprises the complete size of the object. In this way, information coming only from the surface or further information from the object can be processed... Another possibility is that a certain thickness is chosen and--for convex objects by diminishing the diameter of the shell--the object is examined layer by layer.” Col. 2, l. 21-34; “the shell which defines the data area to be evaluated can be … an area defined by the surface and by a selectable thickness which can expand from the surface to the inside of the object, to the outside of the object or in both directions.  FIG. 2 shows a shell 16 which is expanded to the inside of the object.” Col. 3, l. 43-48).
Therefore, based on Wiesauer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura and Miyauchi to have steps of allowing the user to select a thickness of the shell region; automatically determining an outer perimeter for the shell region, such that the outer perimeter has a same shape as the inner perimeter, and a distance between the inner and outer perimeter is uniformly equal to the selected thickness, as taught by Wiesauer, in order to significantly simplify the user interaction necessary for the representation of an object or the representation of a certain layer within the volume of interest (Wiesauer: Col. 1, l. 60-67). 
Tonomura as modified by Miyauchi and Wiesauer further does not teach determining whether the tissue lesion is infiltrating the shell region.  However, in the ultrasonic diagnostics field of endeavor, Waki discloses ultrasonic diagnostic apparatus, which is analogous art. Waki teaches determining whether the tissue lesion is infiltrating the shell region ("Accordingly, a display shown in FIG. 11 is provided.  That is, when an elasticity image is acquired, a circular elasticity mark 101 which is gradated in accordance with hardness or softness of the tissue (tumor) in the set area of the elasticity image is superimposedly displayed at the corresponding position on the biometric simulation image 85.  Furthermore, in addition to the circular elasticity mark 101, an elasticity scale bar 102 representing gradated hue and the degree of hardness or softness of the tissue in association with each other is also displayed." [0097]; “the depth information from an ultrasonic wave transceiver can be left on the medical record as illustration information.  For example, in a case where infiltration of cancer is observed in a depth direction which is difficult to be found by using two-dimensional information, it can be three-dimensionally represented as an elasticity mark of a tumor, and thus this embodiment is effective from the viewpoint that it can be easily grasped after examination.” [0115]. The “depth direction” defines a shell region).
Therefore, based on Waki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, and Wiesauer to determine whether the tissue lesion is infiltrating the shell region, as taught by Waki, in order to easily identify a tumor (Waki: [[0115]). In the combined invention of Tonomura, Miyauchi, Wiesauer, and Waki, calculating and comparing elasticity parameters in the reference region and elasticity parameters in the shell region is to determine whether the tissue lesion is infiltrating the shell region.
Tonomura modified by Miyauchi, Wiesauer, and Waki further does not teach calculating a mean velocity of shear wave for the user-selected reference region outside of the region of interest, wherein hardness of tissue in the user-selected reference region is related to a shear wave velocity of the tissue; calculating a mean velocity of shear wave for the shell region; the hardness difference being calculated as a ratio of the mean velocity of shear wave of the shell region and the mean velocity of shear wave of the user-selected reference region.
However, in the ultrasonic diagnostics field of endeavor, Carlsen discloses ultrasonic diagnostic apparatus, which is analogous art. Carlsen teaches calculating a mean velocity of shear wave in the region  ("There was little difference in mean shear-wave velocity between superficial and deep measurements of 8 and 14 kPa targets, whereas there was an obvious difference between mean shear-wave velocities of superficial and deep targets for 45 and 80 kPa targets (Fig. 7). 3rd Col., l. 6-12, p. W239), wherein hardness of tissue in the region is related to a shear wave velocity of the tissue (“Shear-wave elastography is a quantitative method for assessing tissue stiffness… A focused acoustic impulse gives rise to shear waves in the tissue with velocities proportional to the square root of the shear elastic modulus of the tissue. A direct measure of tissue stiffness is thereby achieved.” p. W237, Left Col., lines 3-9).
Therefore, based on Carlsen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, and Wiesauer to calculate a mean velocity of shear wave in the region, as taught by Carlsen, in order to easily identify a tumor (Carlsen: p. W241, left col.). In the combined invention of Tonomura, Miyauchi, Wiesauer, Waki, and Carlsen, calculating a mean velocity of shear wave is performed for the user-selected reference region outside of the region of interest and the shell region, the hardness difference being calculated as a ratio of the mean velocity of shear wave of the shell region and the mean velocity of shear wave of the user-selected reference region because Miyauchi in the combined invention already teaches the hardness difference being calculated as a strain ratio (a strain ratio (.epsilon./.epsilon..sub.r) using strain .epsilon..sub.r of a normal biological tissue (a fat layer, for example) other than a lesion site with less individual difference as a reference" [0054]. “It is an aim of the region of interest generation unit 60 to generate and set the first ROIA and the second ROIB in order to improve accuracy of a measurement result of this elasticity ratio A/B and to obtain the measurement result with high reproducibility.” [0135]).
Regarding claim 2, Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen teaches the system of claim 1.
Tonomura teaches that the imaging unit comprises: an elasticity parameter calculation unit which processes the ultrasound echo signals to obtain elasticity parameters for the shell region and the reference region representing elasticity of the target and generates at least one elastic image of the shell region and the reference region based on the elasticity parameters ("an elasticity information calculating unit 10 for acquiring elasticity information such as distortion, an elasticity modulus or the like from the displacement information measured in the displacement measuring unit 9” [0024]; Figs. 1-2), wherein different colors of each elastic image (“coloring” [0024]) correspond to different tissue hardnesses according to the elasticity parameters ("an elasticity image constructing unit 12 for constructing elasticity image frame data from the distortion or the elasticity modulus, a color scan converter 13 for performing gradation and coloring on the elasticity image frame data" [0024]; “the hue is set by using the color bar 20 so that a site having smaller distortion or larger elasticity modulus (for example, 300 kPa or more) than the surrounding region is colored with blue or a site having larger distortion or smaller elasticity modulus (for example, 100 kPa or less) than the surrounding region is colored with red.” [0035], Fig. 1); and 
an elastic image displaying unit (15) which displays the at least one elastic image of the shell region and the reference region ("an image display unit 15 for displaying a tomographic image, an elasticity image and a composite image obtained by combining the tomographic image and the elasticity image," [0024], “a site having larger distortion or smaller elasticity modulus … than the surrounding region” [0035] Fig. 1).
In the combined invention of Tonomura, Miyauchi, Wiesauer, Waki, and Carlsen the reference region is outside the region of interest.
Regarding claim 3, Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen teaches the system of claim 1. 
Tonomura teaches that the imaging unit comprises: a two-dimensional image processing unit which processes the ultrasound echo signals to obtain a two-dimensional ultrasound image of the target ("The displacement measuring unit 9 executes one-dimensional or two-dimensional correlation processing on the basis of a pair of RF signal frame data" [0030]; "the boundary detecting unit 112 counts the number of pixels (area) of "1" contained in a two-dimensional region 24 having a 3.times.3 kernel size which is set with each pixel of the region-of-interest frame data shown in FIG. 6 set as the center,…" [0058]; Figs. 2, 6; "the boundary detecting unit counts the number of pixels of the region-of-interest contained in a two-dimensional region…" Claim 9); and a two-dimensional image displaying unit which displays the two-dimensional ultrasound image ("an image display unit 15 for displaying a tomographic image, an elasticity image and a composite image obtained by combining the tomographic image and the elasticity image," [0024], Fig. 1. It is clear that images displayed are two-dimensional because only two-dimensional image processing is disclosed).
Regarding claim 5, Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen teaches the system of claim 2. 
Tonomura teaches that the elasticity parameters comprise elasticity modulus (elasticity modulus [0024], [0076]).
Regarding claim 6, Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen teaches the system of claim 1. 
Tonomura teaches that the system is further comprising a display device which displays the analysis result obtained by the analysis unit (“The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-2).
Regarding claim 17, Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen teaches the system of claim 1.
Tonomura further does not teach that the input device that further receives a user selection of whether the shell region is to be obtained by expanding or narrowing of the region of interest.
However, in the ultrasonic diagnostics field of endeavor, Miyauchi discloses a method for setting regions of interest and ultrasound diagnostic apparatus, which is analogous art.  Miyauchi teaches that the input device further receives a user selection (Miyauchi: “one or more indications” [0044]) of whether the shell region is to be obtained by expanding or narrowing of the region of interest (Miyauchi: “the ROI module 78 may shrink a ROI, in response to receipt of an indication, by the ROI module 78, of a detection of one or more touches of a finger outside of a generated ROI and an indication that the finger is dragged across a portion of the ROI." [0058]; “the ROI module 78 may expand an ROI, shrink or remove a portion of an ROI or otherwise modify an ROI by determining that one or more respective touch points (e.g., touch of a finger) detected at the touch screen display 80 define one or more corresponding virtual discs and that the virtual discs follow or track the movement of the touch points.  In this regard, the ROI module 78 may determine that for every change in a position of a corresponding virtual disc(s) that overlaps a contour of a ROI, the section of the contour that overlaps the corresponding virtual disc(s) is modified by the ROI module 78 so that it follows the edge of the corresponding virtual disc(s)." [0061]).
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, Wiesauer, Waki, and Carlsen to have the input device that further receives a user selection of whether the shell region is to be obtained by expanding or narrowing of the region of interest, as taught by Miyauchi, in order to generate one or more regions of interest via a user interface in a user a friendly and efficient manner (Miyauchi: [0001]).
Regarding claim 18, Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen teaches the system of claim 1.
Tonomura further does not teach that the input device receives the selection of a region of interest in response to the user drawing the region of interest on the ultrasound image.
However, in the ultrasonic diagnostics field of endeavor, Miyauchi discloses a method for setting regions of interest and ultrasound diagnostic apparatus, which is analogous art.  Miyauchi teaches that the input device receives the selection of a region of interest (Miyauchi: “one or more indications” [0044]; “a region(s) of interest (ROI)" [0050]) in response to the user drawing the region of interest on the ultrasound image (Miyauchi: “The medical images described herein may be generated with the use of ...ultrasound technology," [0036]; "a region of interest associated with a medical image(s)" [0058]; "an annotation(s) may be utilized to define a region(s) of interest (ROI)." [0050]. “As examples in which the ROI module 78 may generate or modify one or more regions of interest, consider FIGS. 4-9 described more fully below for purposes of illustration and not of limitation.  It should be pointed out that the regions of interest associated with FIGS. 4-9 may relate to an area(s) of interest at one or more respective medical images…Additionally, the generated regions of interest may be overlaid on corresponding areas of one or more medical images on a touch enabled display (e.g., touch screen display 80).” [0051]. A region of interest may be generated by the ROI module 78 in response to receipt of an indication of a touch at the touch screen display 80 of the communication device 100." [0052]).
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, Wiesauer, Waki, and Carlsen to have the input device that receives the selection of a region of interest in response to the user drawing the region of interest on the ultrasound image, as taught by Miyauchi, in order to generate one or more regions of interest via a user interface in a user a friendly and efficient manner (Miyauchi: [0001]).
Regarding claim 19, Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen teaches the system of claim 1.
Tonomura further does not teach that the imaging unit automatically draws the shell region on the ultrasound image according to the selected thickness.
However, in the ultrasonic diagnostics field of endeavor, Miyauchi discloses a method for setting regions of interest and ultrasound diagnostic apparatus, which is analogous art.  Miyauchi teaches that the imaging unit automatically draws (Miyauchi: “examples of means for performing operations may comprise, for example, the processor 34, the processor 70 (e.g., as means for performing any of the operations described above), the region of interest module 78 and/or a device or circuit for executing instructions or executing an algorithm for processing information as described above." [0070]. Drawing is algorithm-based, i.e., automatic) the shell region on the ultrasound image according to the selected thickness (Miyauchi: “The medical images described herein may be generated with the use of ...ultrasound technology," [0036]; "a region of interest associated with a medical image(s)" [0058]; "an annotation(s) may be utilized to define a region(s) of interest (ROI)." [0050]. “As examples in which the ROI module 78 may generate or modify one or more regions of interest, consider FIGS. 4-9 described more fully below for purposes of illustration and not of limitation.  It should be pointed out that the regions of interest associated with FIGS. 4-9 may relate to an area(s) of interest at one or more respective medical images” [0051]. “A region of interest may be generated by the ROI module 78 in response to receipt of an indication of a touch at the touch screen display 80 of the communication device 100." [0052]. “The location of the regions of interest corresponds to locations of respective touch points.  At operation 1010, the apparatus (e.g., ROI module 78) may define a diameter (e.g., D=1.8 cm) of the regions of interest based in part on a width … of the corresponding touch points.  At operation 1015, an apparatus (e.g., ROI module 78) may define each of the regions of interest to include at least one disc including one or more contours. [0067], Fig. 6. The selected thickness is the distance between lines 7 and 9 in Fig. 6).
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, Wiesauer, Waki, and Carlsen to have the imaging unit that automatically draws the shell region on the ultrasound image according to the selected thickness, as taught by Miyauchi, in order to generate one or more regions of interest via a user interface in a user a friendly and efficient manner (Miyauchi: [0001]).
Regarding claim 20, Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen teaches the system of claim 1.
Tonomura teaches that the analysis result includes a comparison of elasticity parameters (“a lower elasticity modulus” [0076]) calculated for the shell region (a region outside 52 in Fig. 11) and the elastic parameters calculated for the reference region (“The display style of the histogram data displayed on the image display unit 15 is shown in FIGS. 3 and 4.  The ordinate axis of the histogram data shown in FIGS. 3 and 4 represents the frequency, and the abscissa axis represents the elasticity modulus.  In this embodiment, the abscissa axis represents the elasticity modulus, however, it may represent distortion, viscosity, Poisson ratio or the like.  Furthermore, a color bar 20 is an index for associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image, and it is cooperated with the color scan converter 13” [0035]. “Here, a region-of-interest 52 is locally contained in the boundary portion 50.  The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11).  

Regarding claim 21, Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen teaches the system of claim 20.
Tonomura teaches that the analysis result comprises one or more of strain (“distortion” [0024]), strain-time curve, velocity of shear wave, elasticity modulus (“elasticity modulus” [0076], Fig. 11), and elasticity histogram statistic (Fig. 3) between the region of interest and the shell region (“The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11; “An examiner arbitrarily specifies a lower limit value X1 and a upper limit value X2 of a boundary tracing range for the histogram data by using the operating unit 17… when a soft site is required to be extracted, the lower limit value X1 and the upper limit value X2 are set to a small elasticity-modulus side as shown in FIG. 3" [0036], Fig. 3).
Tonomura does not teach that the analysis result comprises one or more of strain and strain ratio, strain-time curve, velocity of shear wave and velocity ratio of shear wave, elasticity modulus and elasticity modulus ratio between the region of interest and the shell region.
However, in the ultrasonic diagnostics field of endeavor, Miyauchi discloses a method for setting regions of interest and ultrasound diagnostic apparatus, which is analogous art.  Miyauchi teaches that the analysis result comprises strain ratio (“in an ultrasound image measured under the same stress, by evaluating a size of the strain .epsilon. of the biological tissue of the lesion site by a strain ratio (.epsilon./.epsilon..sub.r) using strain .epsilon..sub.r of a normal biological tissue (a fat layer, for example) other than a lesion site with less individual difference as a reference" [0054]. “It is an aim of the region of interest generation unit 60 to generate and set the first ROIA and the second ROIB in order to improve accuracy of a measurement result of this elasticity ratio A/B and to obtain the measurement result with high reproducibility.” [0135]) between the region of interest (ROIA [0135]) and the shell region (ROIB [0135]).
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, Wiesauer, Waki, and Carlsen to have the analysis result that comprises one or more of strain and strain ratio, strain-time curve, velocity of shear wave and velocity ratio of shear wave, elasticity modulus and elasticity modulus ratio between the region of interest and the shell region, as taught by Miyauchi, in order to facilitate measurements of the properties of a lesion site and to make it contribute to diagnosis (Miyauchi: [0054]).  
Regarding claim 22, Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen teaches the system of claim 2.
Tonomura teaches that displaying an indication of the hardness (“associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image” [0035]) difference (the difference is seen in image hue difference of different regions of the “elasticity image” [0035], Fig. 12) between the shell region and the user-selected reference region outside the region of interest comprises: 
displaying an elasticity histogram (“the histogram data” [0035]) for the at least one elastic image of the shell region and the reference region ("As shown in FIG. 2, the region-of-interest detecting unit 11 includes a histogram calculating unit 111 and a boundary detecting unit 112.  The histogram calculating unit 111 counts the numerical value of elasticity information such as the distortion or elasticity modulus at each coordinate of the elasticity frame data output from the elasticity information calculating unit 10, and calculates histogram data on the basis of the frequency to the numerical value.  The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-4 and 11-12), the elasticity histogram comprising a horizontal axis corresponding the different colors of the elastic image (“elasticity modulus (kPA)” Figs. 3-4 and 11-12) and a vertical axis representing a number or relative percentage of pixels (“FREQUENCY” Figs. 3-4 and 11-12) in each of the shell region and the reference region (the shell region and the reference region seen in Figs. 3-4 and 11-12) that correspond to each color of the elastic image (“The display style of the histogram data displayed on the image display unit 15 is shown in FIGS. 3 and 4.  The ordinate axis of the histogram data shown in FIGS. 3 and 4 represents the frequency, and the abscissa axis represents the elasticity modulus.  In this embodiment, the abscissa axis represents the elasticity modulus, however, it may represent distortion...  Furthermore, a color bar 20 is an index for associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image, and it is cooperated with the color scan converter 13” [0035]; Figs. 3-4 and 11-12), wherein the elasticity histogram comparatively displays histogram data for shell region and the reference region (“The tester can switch between displaying and hiding each histogram. Even if a plurality of regions of interest (ROIs) are set on the same frame, distributions of elasticity information for different regions on the same cross-section can be easily compared by arranging and displaying a plurality of histograms corresponding to the respective ROIs.” [0069]).
In the combined invention of Tonomura, Miyauchi, Wiesauer, Waki, and Carlsen, the user-selected reference region is outside the region of interest.

 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Tonomura et al (US 20110194748), hereinafter Tonomura, in view of Miyauchi et al (US 20150141822), hereinafter, Miyauchi, Wiesauer et al (US 6482159), hereinafter, Wiesauer, and Osaka (US 20110098563), hereinafter, Osaka.
Regarding claim 7, Tonomura teaches an ultrasound elastography method, comprising: 
transmitting ultrasound pulses to a target to be inspected, and receiving ultrasound echoes from the target to obtain ultrasound echo signals (“transmission and reception of the transmitting unit 2 and the receiving unit 3" [0023]; Fig. 1);  
processing the ultrasound echo signals to obtain an ultrasound image of the target and displaying the ultrasound image ("The phasing and adding unit 5 controls the phase of the reception signal amplified in the receiving unit 3, and forms ultrasonic beams for one or plural convergence points.  The tomographic image constructing unit 6 receives a reception signal from the phasing and adding unit 5, and executes various kinds of signal processing such as gain correction, log correction, wave detection, edge enhancement, filter processing, etc. to construct tomographic image frame data.  The monochromatic scan converter 7 controls to read out the tomographic image frame data output from the tomographic image constructing unit 6 at a television system period to display thereof on the image display unit 15." [0028], Fig. 1);
allowing a user (an examiner [0037]; the examiner [0067]) to select a reference region (“the tomographic image frame data … displayed inside the boundary portion of the tomographic image frame data [0067]; 58, [0077], Fig. 12) in the ultrasound image (“an operating unit 17 for transmitting an examiner's instruction to the control unit 16" [0024], Fig. 1. “Furthermore, the examiner may select a region on an elasticity image having distortion or elasticity modulus (elasticity information) of interest to specify the lower limit value X1 and the upper limit value X2.  Specifically, a region 40 on the elasticity image displayed on the image display unit 15 is selected by the operating unit 17 as shown in FIG. 5.  The region 40 can be arbitrarily deformed in the direction of an arrow by the operating unit 17.” [0037]  “The examiner selects through the operating unit 17 that only the tomographic image frame data is displayed inside the boundary portion of the tomographic image frame data or that the elasticity image frame data is translucently displayed inside the boundary portion of the tomographic image frame data while superimposed on the tomographic image frame data.” [0067]; "the boundary detecting unit 112 creates region-of-interest frame data for tracing the corresponding region by using the lower limit value X1' and the upper limit value X2' specified as described above, and creates boundary trace frame data.  Through the switching and combining unit 14, the image display unit 15 can ... display a boundary portion 58 of the boundary trace frame data on the tomographic image.", [0077], Fig. 12);
calculating a strain or strain rate (“distortion” [0024]) for the user-selected reference region (56, [0077], Fig. 12) and calculating a strain or strain rate (“distortion” [0024]) for the shell region ("The displacement measuring unit 9 executes one-dimensional or two-dimensional correlation processing on the basis of a pair of RF signal frame data selected by the RF signal frame data selecting unit 8 and the displacement or moving vector (the direction and magnitude of the displacement) at each measurement point on a tomographic image is measured to generate displacement frame data." [0030]; "an elasticity information calculating unit 10 for acquiring elasticity information such as distortion … from the displacement information measured in the displacement measuring unit 9” [0024]; Figs. 1-2; “elasticity modulus” Fig. 12. Note that elasticity modulus is calculated from distortion, i.e., strain, and that elasticity parameters are calculated and compared in region 56 and shell region outside 56, the comparison being implemented using different shading of displayed areas, seen in Fig. 12),
calculating a hardness difference (“a lower elasticity modulus” [0076]) between the shell region and the user- selected reference region outside the region of interest (“The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11. Note that elasticity parameters are calculated and compared in region 56 and shell region outside 56, the comparison being implemented using different shading of displayed areas, seen in Fig. 12); and 
displaying an indication of the hardness (“associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image” [0035]) difference  (the difference is seen in image hue difference of different regions of the “elasticity image” [0035], Fig. 12) between the shell region and the user-selected reference region ("an elasticity image constructing unit 12 for constructing elasticity image frame data from the distortion …, a color scan converter 13 for performing gradation and coloring on the elasticity image frame data" [0024]; Fig. 1. “The display style of the histogram data displayed on the image display unit 15 is shown in FIGS. 3 and 4.  The ordinate axis of the histogram data shown in FIGS. 3 and 4 represents the frequency, and the abscissa axis represents the elasticity modulus.  In this embodiment, the abscissa axis represents the elasticity modulus, however, it may represent distortion...  Furthermore, a color bar 20 is an index for associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image, and it is cooperated with the color scan converter 13” [0035]; “the image display unit 15 can display a boundary portion 50 of the boundary trace frame data on the elasticity image or display a boundary portion 54 of the boundary trace frame data on the tomographic image.” [0075]. “Here, a region-of-interest 52 is locally contained in the boundary portion 50.  The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11).  
Tonomura does not teach (1) allowing a user to selectively draw a line around a region of interest in the ultrasound image corresponding to a tissue lesion; allowing the user to select a reference region in the ultrasound image that is outside of the region of interest;
wherein the hardness difference is calculated as a ratio of the strain or strain rate of the shell region and the strain or strain rate of the user-selected reference region;
(2) allowing the user to select a thickness of the shell region; automatically determining an outer perimeter for the shell region, such that the outer perimeter has a same shape as the inner perimeter, and a distance between the inner and outer perimeter is uniformly equal to the selected thickness;
(3) calculating a mean strain of the region of interest over a period of time to generate a first strain-time curve; calculating a mean strain of the shell region over the period of time to generate a second strain-time curve; and displaying the first strain-time curve, the second strain-time curve.
However, regarding feature (1), Miyauchi discloses a method for setting regions of interest and ultrasound diagnostic apparatus, which is analogous art.  Miyauchi teaches allowing the user to selectively draw a line (“coordinate data of … a designated region” [0043]; “the oval designated region… by drawing.” [0052]) around a region of interest ("an annotation(s) may be utilized to define a region(s) of interest (ROI)." [0050], Fig. 9(a)) in the ultrasound image (“Then, the ROI generation unit 12 takes in coordinate data of … a designated region inputted by the examiner in the contrast image in the image display unit 8 from the apparatus control/interface unit 11 … by using an input device such as a position designating device which is an input unit provided in the apparatus control/interface unit 11 (S2). The designated region can be a circular region having a radius r.sub.0 … or a two-dimensional region designated by drawing by the input device.” [0043]; Figs. 1-2. “FIG. 9 explain an ROI automatic setting method when a designated region 51 with an arbitrary two-dimensional shape is inputted/set by the examiner through the input device. As illustrated in FIG. 9(a), the examiner paid attention to the biological tissue 21 and inputted/set the oval designated region 51 in the contrast image 20 by drawing.” [0052]) corresponding to a tissue lesion ("the biological tissue 21" [0052]; Fig. 9(a); “the tumor ROI 75"  [0085]; 75, [0096],Fig. 12(c));
allowing the user to select a reference region (“the fat ROI 91” [0090], Fig. 13(g); ROIB [0134]) in the ultrasound image (“in an ultrasound image measured under the same stress, by evaluating a size of the strain .epsilon. of the biological tissue of the lesion site by a strain ratio (.epsilon./.epsilon..sub.r) using strain .epsilon..sub.r of a normal biological tissue (a fat layer, for example) other than a lesion site with less individual difference as a reference" [0054]) that is outside of the region (ROIA [0134]) of interest (“by setting by the operator the center position 73 of the tumor site as the reference position (first reference position), the tumor ROI 75 (first diagnosis region) and the fat ROI 91 (second diagnosis region) can be both automatically generated.” [0090], Fig. 13(g); “the second ROIB is on the contrast image 102 and the range does not include the first ROIA, that it is the range in which the second ROIB does not protrude from the contrast image 102, and that the range does not include the edge of the first ROIA” [0134]);
wherein the hardness difference is calculated as a ratio of the strain or strain rate of the shell region and the strain or strain rate of the user-selected reference region (“in an ultrasound image measured under the same stress, by evaluating a size of the strain .epsilon. of the biological tissue of the lesion site by a strain ratio (.epsilon./.epsilon..sub.r) using strain .epsilon..sub.r of a normal biological tissue (a fat layer, for example) other than a lesion site with less individual difference as a reference" [0054]. “It is an aim of the region of interest generation unit 60 to generate and set the first ROIA and the second ROIB in order to improve accuracy of a measurement result of this elasticity ratio A/B and to obtain the measurement result with high reproducibility.” [0135]).
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tonomura to allow the user to selectively draw a line around a region of interest in the ultrasound image corresponding to a tissue lesion; allow the user to select a reference region in the ultrasound image that is outside of the region of interest; wherein the hardness difference is calculated as a ratio of the strain or strain rate of the shell region and the strain or strain rate of the user-selected reference region, as taught by Miyauchi, in order to facilitate measurements of the properties of a lesion site and to make it contribute to diagnosis (Miyauchi: [0054]). In the combined invention of Tonomura and Miyauchi, the user-selected reference region is outside of the region of interest.
Regarding feature (2), while Tonomura teaches the line forming an inner perimeter (56, 58, Fig. 12) of a shell region (shell region is a circle around regions 56 or 58 in Fig. 12) around the region of interest (“the image display unit 15 can display a boundary portion 56 of the boundary trace frame data on the elasticity image or display a boundary portion 58 of the boundary trace frame data on the tomographic image." [0077], Fig. 12), Tonomura as modified by Miyauchi further does not teach allowing the user to select a thickness of the shell region; automatically determining an outer perimeter for the shell region, such that the outer perimeter has a same shape as the inner perimeter, and a distance between the inner and outer perimeter is uniformly equal to the selected thickness. 
However, Wiesauer discloses a method for the examination of objects with ultrasound which is analogous art. Wiesauer teaches allowing the user to select a thickness (“a selectable thickness” Col. 3, l. 45) of the shell region ("a certain layer of the object", Col. 3, l. 23-24; “shell 16” Col. 3, l. 47); automatically determining an outer perimeter for the shell region (“This approximation process can also be done automated.” Col. 3, l. 39-40), such that the outer perimeter has a same shape as the inner perimeter (“shell 16” has oval shape of “surface 13” as seen in Figs 2-3; Col. 3, l. 31), and a distance between the inner and outer perimeter (“a selectable thickness” Col. 3, l. 45; “a certain thickness is chosen” Col. 2, l. 32-34) is uniformly equal to the selected thickness (“a layer …which can have a certain thickness” Abstract. “The present invention improves the method described above with the aim to significantly simplify the user interaction necessary for the representation of an object or the representation of a certain layer within the volume of interest” Col. 1, l. 60-67. “According to a further feature of the present invention, the thickness of the shell can be varied between approximately "zero" and a thickness which comprises the complete size of the object. In this way, information coming only from the surface or further information from the object can be processed... Another possibility is that a certain thickness is chosen and--for convex objects by diminishing the diameter of the shell--the object is examined layer by layer.” Col. 2, l. 21-34; “the shell which defines the data area to be evaluated can be … an area defined by the surface and by a selectable thickness which can expand from the surface to the inside of the object, to the outside of the object or in both directions.  FIG. 2 shows a shell 16 which is expanded to the inside of the object.” Col. 3, l. 43-48).
Therefore, based on Wiesauer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura and Miyauchi to have steps of allowing the user to select a thickness of the shell region; automatically determining an outer perimeter for the shell region, such that the outer perimeter has a same shape as the inner perimeter, and a distance between the inner and outer perimeter is uniformly equal to the selected thickness, as taught by Wiesauer, in order to significantly simplify the user interaction necessary for the representation of an object or the representation of a certain layer within the volume of interest (Wiesauer: Col. 1, l. 60-67). 
Regarding feature (3), Tonomura as modified by Miyauchi and Wiesauer further does not teach calculating a mean strain of the region of interest over a period of time to generate a first strain-time curve; calculating a mean strain of the shell region over the period of time to generate a second strain-time curve; and displaying the first strain-time curve, the second strain-time curve.  
However, Osaka discloses ultrasonic diagnostic apparatus, ultrasonic image display method and ultrasonic diagnostic program, which is analogous art. Osaka teaches calculating a mean strain (“Here, strain in each region of interest 40 means the average value of the strain in the respective regions of interest." [0072]) of the region of interest (A) over a period of time (“TIME”)(“on time variation of the strain” [0072]; Fig. 4b) to generate a first strain-time curve (upper curve in Fig. 4b); 
calculating a mean strain (“Here, strain in each region of interest 40 means the average value of the strain in the respective regions of interest." [0072]) of the shell region (B) over the period of time (“on time variation of the strain” [0072]) to generate a second strain-time curve (bottom curve in Fig. 4b); and 
displaying the first strain-time curve, the second strain-time curve ("Elasticity information analyzing unit 22 obtains the information on time variation of the strain in the respective regions of interest 40 from elasticity information calculating unit 13. In the graph of FIG. 4(b), the lateral axis indicates time, the longitudinal axis indicates strain, and each alphabet indicates regions of interest A.about.E respectively.”  Fig. 4b, [0072]).
Therefore, based on Osaka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, and Wiesauer to have the step of calculating a mean strain of the region of interest over a period of time to generate a first strain-time curve; calculating a mean strain of the shell region over the period of time to generate a second strain-time curve; and displaying the first strain-time curve, the second strain-time curve, as taught by Osaka, in order to facilitate elasticity information analysis of biological tissue thereby identifying a plaque or  a tumor (Osaka: [0081]).
Regarding claim 8, Tonomura modified by Miyauchi, Wiesauer, and Osaka teaches the method of claim 7. 
Tonomura teaches that processing the received ultrasound echo signals to obtain an ultrasound image of the target and displaying the ultrasound image comprises: processing the ultrasound echo signals to obtain elasticity parameters representing elasticity of the target and generating an elastic image of the target based on the elasticity parameters ("an elasticity information calculating unit 10 for acquiring elasticity information such as distortion, an elasticity modulus or the like from the displacement information measured in the displacement measuring unit 9” [0024]; Figs. 1-2; "an elasticity image constructing unit 12 for constructing elasticity image frame data from the distortion or the elasticity modulus, a color scan converter 13 for performing gradation and coloring on the elasticity image frame data" [0024]; Fig. 1); and displaying the elastic image ("an image display unit 15 for displaying a tomographic image, an elasticity image and a composite image obtained by combining the tomographic image and the elasticity image," [0024], Fig. 1).
  Regarding claim 9, Tonomura modified by Miyauchi, Wiesauer, and Osaka teaches the method of claim 7.
Tonomura teaches that processing the received ultrasound echo signals to obtain an ultrasound image of the target and displaying the ultrasound image comprises: processing the ultrasound echo signals to obtain a two-dimensional ultrasound image of the target ("The displacement measuring unit 9 executes one-dimensional or two-dimensional correlation processing on the basis of a pair of RF signal frame data" [0030]; "the boundary detecting unit 112 counts the number of pixels (area) of "1" contained in a two-dimensional region 24 having a 3.times.3 kernel size which is set with each pixel of the region-of-interest frame data shown in FIG. 6 set as the center,…" [0058]; Figs. 2, 6; Claim 9); and displaying the two-dimensional ultrasound image ("an image display unit 15 for displaying a tomographic image, an elasticity image and a composite image obtained by combining the tomographic image and the elasticity image," [0024], Fig. 1. It is clear that images displayed are two-dimensional because only two-dimensional image processing is disclosed).
Regarding claim 10, Tonomura modified by Miyauchi, Wiesauer, and Osaka teaches the method of claim 7. 
Tonomura teaches that the elasticity parameters comprise elasticity histogram statistic ("As shown in FIG. 2, the region-of-interest detecting unit 11 includes a histogram calculating unit 111 and a boundary detecting unit 112.  The histogram calculating unit 111 counts the numerical value of elasticity information such as the distortion or elasticity modulus at each coordinate of the elasticity frame data output from the elasticity information calculating unit 10, and calculates histogram data on the basis of the frequency to the numerical value.  The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-2).
Regarding claim 11, Tonomura modified by Miyauchi, Wiesauer, and Osaka teaches the method of claim 7. 
Tonomura teaches that the elasticity parameters comprise elasticity modulus (elasticity modulus [0024], [0076]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Tonomura, Miyauchi, Wiesauer, and Osaka as applied to claim 7, and further in view of Waki et al (US 20100331694), hereinafter, Waki.
Regarding claim 12, Tonomura modified by Miyauchi, Wiesauer, and Osaka teaches the method of claim 7. 
Tonomura teaches displaying an analysis result (“The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-2).
Tonomura as modified by Miyauchi, Wiesauer, and Osaka further does not teach indicating whether the tissue lesion is infiltrating the shell region.  However, Waki discloses ultrasonic diagnostic apparatus, which is analogous art. Waki teaches indicating whether the tissue lesion is infiltrating the shell region ("Accordingly, a display shown in FIG. 11 is provided.  That is, when an elasticity image is acquired, a circular elasticity mark 101 which is gradated in accordance with hardness or softness of the tissue (tumor) in the set area of the elasticity image is superimposedly displayed at the corresponding position on the biometric simulation image 85.  Furthermore, in addition to the circular elasticity mark 101, an elasticity scale bar 102 representing gradated hue and the degree of hardness or softness of the tissue in association with each other is also displayed." [0097]; “the depth information from an ultrasonic wave transceiver can be left on the medical record as illustration information.  For example, in a case where infiltration of cancer is observed in a depth direction which is difficult to be found by using two-dimensional information, it can be three-dimensionally represented as an elasticity mark of a tumor, and thus this embodiment is effective from the viewpoint that it can be easily grasped after examination.” [0115]. The “depth direction” defines a shell region).
Therefore, based on Waki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, Wiesauer, and Osaka to indicate whether the tissue lesion is infiltrating the shell region, as taught by Waki, in order to easily identify a tumor (Waki: [[0115]). In the combined invention of Tonomura, Miyauchi, Wiesauer, Osaka, and Waki, calculating and comparing elasticity parameters in the reference region and elasticity parameters in the shell region is to indicate whether the tissue lesion is infiltrating the shell region.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over by Tonomura, Miyauchi, Wiesauer, Waki, and Carlsen as applied to claim 22, and further in view of Waki (US 20150279025), hereinafter, Waki 025.
Regarding claim 23, Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen teaches the system of claim 22.
Tonomura modified by Miyauchi, Wiesauer, Waki, and Carlsen does not teach that the analysis unit is further configured to: 
calculate a mean strain of the region of interest over a period of time to generate a first strain-time curve; and calculate a mean strain of the shell region over the period of time to generate a second strain-time curve; and wherein the display interface is further configured to: 
display the first strain-time curve, the second strain-time curve, and the indication of the hardness difference between the shell region and the user- selected reference region outside the region of interest.  
However, in the ultrasonic diagnostics field of endeavor, Waki 025 discloses ultrasonic diagnosis apparatus and image display method, which is analogous art.  Waki 025 teaches that the analysis unit is further configured to: 
calculate a mean strain of the region of interest (“average values of the strain in the respective regions” [0045]) over a period of time (“along with the time.” [0045]) to generate a first strain-time curve (left bottom curve, Figs. 3-4); and calculate a mean strain of the shell region (“average values of the strain in the respective regions” [0045]) over the period of time (“along with the time.” [0045]) to generate a second strain-time curve (right bottom curve, Figs.3-4); and 
wherein the display interface is further configured to: display the first strain-time curve (left bottom curve, Figs. 3-4), the second strain-time curve (right bottom curve, Figs.3-4), and the indication of the hardness difference (“a ratio of strain ε.sub.2/ε.sub.1(ε.sub.ratio)” [0045]. “VARIATION GREAT”, “VARIATION SMALL” Figs.3-4. “As illustrated in the lower side of FIG. 3, the image display unit 28 can also display temporal change of the ratio of the elasticity information at the respective measurement points using a graph. Here, description will be provided using an example of strain which is the elasticity information. The strain of the region of interest 80 is ε.sub.1, and the strain at the measurement points 82 is ε.sub.2. The strain ε.sub.1 of the region of interest 80 and the strain ε.sub.2 of the measurement points 82 are respectively average values of the strain in the respective regions. The temporal variation calculating unit 62 calculates a ratio of strain ε.sub.2/ε.sub.1(ε.sub.ratio). The ratio of strain ε.sub.2/ε.sub.1 calculated at the temporal variation calculating unit 62 is displayed at the image display unit 28 along with the time.” [0045]. “As illustrated in the lower side of FIG. 4, the image display unit 28 can also display the displacement of the elasticity information at the respective measurement points using a graph. Here, strain which is the elasticity information will be described as an example. The strain of the measurement points 82 is ε.sub.3. At the image display unit 28, the strain ε.sub.3 calculated at the temporal variation calculating unit 62 is displayed along with time.” [0062]).
Therefore, based on Waki 025’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, Wiesauer, Waki, and Carlsen to have the analysis result that comprises one or more of strain and strain ratio, strain-time curve, velocity of shear wave and velocity ratio of shear wave, elasticity modulus and elasticity modulus ratio between the region of interest and the shell region, as taught by Waki 025, in order to facilitate tumor tissue imaging  (Waki 025: [0041]).   In the combined invention of Tonomura, Miyauchi, Wiesauer, Waki, Carlsen, and Waki 025, the indication of the hardness difference between the shell region and the user- selected reference region outside the region of interest.


Response to Arguments
                                                         
Applicant's arguments filed 05/09/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claims 1-3, 5-6, and 17-21 is made over Tonomura, Miyauchi, Wiesauer, Waki, and Carlsen and for claims 7-12 over Tonomura, Miyauchi, Wiesauer, Osaka, and Waki.
Response to the 35 U.S.C. §103 rejection arguments on pages 11-16 of the REMARKS.
Claims 1-3, 5-13, 15, and 17-26
The Applicant argues that “Applicant respectfully submits that the cited references are silent about shear waves, much less calculating: 1. a mean velocity of shear wave for the user-selected reference region outside of the region of interest…” (Pages 12-13). This argument is moot because claims 1-3, 5-6, and 17-21 are rejected over Tonomura, Miyauchi, Wiesauer, Waki, and Carlsen. The Applicant argues that “the cited references are silent about strain-time curves, much less (1) calculating strain-time curves for both the region of interest and the shell region based on the mean strain of the respective regions over the same time period, and (2) displaying two strain-time curves along with the indication of the hardness difference between the shell region and the user-selected reference region outside the region of interest.” (Page 13). This argument is moot because claim 7 is rejected over over Tonomura, Miyauchi, Wiesauer, Osaka, and Waki. Osaka teaches the limitations cited by the Applicant as stated in the rejection above. Dependent claims 8-12 are not allowable because claim 7 is not allowable. The Applicant argues that “Tonomura does not comparatively display histogram data for the shell region and the reference region outside of the region of interest, as claimed.” (Pages 13-15). This argument is moot because claim 13 is not rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793  


/PASCAL M BUI PHO/             Supervisory Patent Examiner, Art Unit 3793